DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/09/2020 has been considered by the examiner.

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of…” in claim 1-2 and 6-8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first…a tenth angle”, “a first…a tenth polarization direction” and “an analogue acousto- or electro-optical deflector” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jonas Marquard: DIGITALL LIGHT DEFLECTION AND ELECTRO-OPTICAL LASER SCANNING FOR STED NANOSCOPY (13 December 2017 (2017-12-13), pages i-69, XP055475734, DOI: 10.11588/heidok.00023956, Retrieved from the Internet:
URL:http ://archiv.ub.uni-heidelberg.de/volltextserver/23956/1/dissJonasMarquard_Abgabe.pdf, cited in the IDS) in view of Engelhardt (US PUB 2011/0249311).	


    PNG
    media_image1.png
    914
    844
    media_image1.png
    Greyscale

	Regarding claim 1, Marquard teaches a method of scanning a sample (page 45, first paragraph) with a light beam focused by a microscope objective lens ("obj.") in scanning light microscopy ("STED"), the method comprising
- arranging a first electro-optical deflector (EOD: "2 mrad", "DLD y-axis") in a beam path of the light beam upstream the microscope objective lens (Figure 40);
- rotating a polarization direction of the light beam by means of the first electro-optical deflector between a first polarization direction with which the light beam is deflected by a first polarization beam splitter (i.e., "Pockels cell"; page 46 47, Figures 39-40) of the first electro-optical deflector by a first angle in the first spatial direction and a second polarization direction with which the light beam is deflected by the first polarization beam splitter by a second angle in
the first spatial direction;
- arranging a second electro-optical deflector (EOD: "4 mrad", "DLD y-axis") in the beam path of the light beam upstream the microscope objective lens (Figure 40); and
- rotating the polarization direction of the light beam by means of the second electro-optical deflector between a third polarization direction with which the light beam is deflected by a second polarization beam splitter ("Pockels cell"; page 47, Figure 39) of the second electro-optical deflector by a third angle in the first spatial direction and a fourth polarization direction with which the light beam is deflected by the second polarization beam splitter by a fourth angle
in the first spatial direction;
- wherein a second angle difference (4 mrad) between the third and the fourth angles in the first spatial direction is at least 1.5 times a first angle difference (2 mrad) between the first and the second angles in the first spatial direction, wherein arranging the first and second electro-optical deflectors in the beam path of the light beam and rotating the polarization direction of the light beam by means of the first and second electro-optical deflectors are coordinated such that the light beam is tilted about a fixed point in a pupil of the microscope objective lens in the first spatial direction (i.e., A pupil plane scanner was chosen to facilitate the placement of the electro-optical deflector in another conjugate pupil plane with proper magnification to allow for largest deflection angles (may provide angle difference 1.5 times between 4 mrad and 2 mrad, page 26… an easy STED microscope for different offsets in the pupil plane, also see pages 46, Figure 38).
	Marquard teaches all limitations except for explicit teaching of rotating the polarization direction of the light beam by means of the first and second electro-optical deflectors are coordinated such that the light beam is tilted about a fixed point in a pupil of the microscope objective lens in the first spatial direction.
	However, in a related field of endeavor Engelhardt teaches a collimated light beam is tilted with regard to the optical axis of the focusing optic in the present invention to meet the criterion that the light beam always runs through the pupil of the optic at the same point, paragraph [0033].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marquard such that a light beam is tilted with regard to the optical axis of the focusing optic such that the light beam always runs through the pupil of the optic (objective) at the same point as taught by Engelhardt, for the purpose of having a very precise beam control is possible in operation in order to acquire high resolution raster in light microscopy.

Regarding claim 2, Marquard teaches rotating the polarization direction of the light beam by means of each of the respective first and second electro-optical deflectors includes rotating the polarization direction of the light beam by means of at least two polarization rotating elements which are arranged such as to provide for achromatically rotating the respective polarization direction of the light beam, wherein each of the polarization beam splitters is an achromatic polarization beam splitter (Section 5.2, Figure 39).

Regarding claim 3, Marquard teaches the at least two polarization rotating elements are equal (as shown in Figure 39 above), and wherein the at least two polarization rotating elements are arranged at different rotation angles about a common optical axis with regard to the first spatial direction (Section 5.2, Figure 39).

Regarding claim 4, Marquard teaches each of the polarization rotating elements is independently selected from Kerr-cells and Pockels-cells (as shown in Figure 39, page 47, also see Abstract).

Regarding claim 9, Marquard as set forth in claim 1 above further teaches scanning light microscope (STED microscopy, page 1) comprising a light source configured to provide a light beam  (lasers as light sources, page 12 and illumination, shown in FIG. 40); a microscope objective lens (FIG. 40); and a scanner (“4 stage DLD (achromatic)) arranged between the light source and the microscope objective lens in a beam path of the light beam and configured to scan a sample with the light beam focused by the microscope objective lens (as shown in FIG. 40), the scanner including a first electro-optical deflector (EOD: "2 mrad", "DLD y-axis") configured to deflect the light beam in a first spatial direction, and a second electro-optical deflector (EOD: "4 mrad", "DLD y-axis") configured to deflect the light beam (as shown in FIG. 40, pages 46-47); wherein the first electro-optical deflector is a first digital electro-optical deflector configured to deflect the light beam either by a first angle in the first spatial direction or by a second angle in the first spatial direction; wherein the first electro-optical deflector comprises a first polarization rotating device configured to rotate a polarization direction of the light beam between a first polarization direction and a second polarization direction, and a first polarization beam splitter configured to deflect the light beam with the first polarization direction by the first angle in the first spatial direction and the light beam with the second polarization direction by the second angle in the first spatial direction; wherein the second electro-optical deflector is a second digital electro-optical deflector configured to deflect the light beam either by a third angle in the first spatial direction or by a fourth angle in the first spatial direction; wherein the second electro-optical deflector comprises a second polarization rotating device configured to rotate a polarization direction of the light beam between a third polarization direction and a fourth polarization direction, and a second polarization beam splitter configured to deflect the light beam with the third polarization direction by the third angle in the first spatial direction and the light beam with the fourth polarization direction by the fourth angle in the first spatial direction; wherein a second angle difference between the third and the fourth angles in the first spatial direction is at least 1.5-times a first angle difference between the first and the second angles in the first spatial direction; and wherein the first and second electro-optical deflectors of the scanner are configured to tilt the light beam about a fixed point in a pupil of the microscope objective lens in the first spatial direction (i.e., A pupil plane scanner was chosen to facilitate the placement of the electro-optical deflector in another conjugate pupil plane with proper magnification to allow for largest deflection angles (may provide angle difference 1.5 times between 4 mrad and 2 mrad, page 26… an easy STED microscope for different offsets in the pupil plane, page 46, Figure 38, also see pages 45-47, Figures 38-40).
Marquard teaches all limitations except for explicit teaching of the first and second electro-optical deflectors of the scanner are configured to tilt the light beam about a fixed point in a pupil of the microscope objective lens in the first spatial direction.
	However, in a related field of endeavor Engelhardt teaches a collimated light beam is tilted with regard to the optical axis of the focusing optic in the present invention to meet the criterion that the light beam always runs through the pupil of the optic at the same point, paragraph [0033].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marquard such that the light beam always runs through the pupil of the optic (objective) at the same point as taught by Engelhardt, for the purpose of having a very precise beam control is possible in operation in order to acquire high resolution raster in light microscopy.

Regarding claim 10, Marquard teaches each polarization rotating device comprises at least two polarization rotating elements which are arranged such as to provide for achromatically rotating the respective polarization direction of the light beam upon application of the respective voltage to the respective polarization rotating device, and wherein each of the polarization beam splitters is an achromatic polarization beam splitter (Section 5.2, Figure 39).

Regarding claim 11, Marquard teaches the at least two polarization rotating elements are equal (as shown in Figure 39 above) and arranged at different rotation angles about a common optical axis with regard to the first spatial direction (Section 5.2, Figure 39).

Regarding claim 12, Marquard teaches each of the polarization rotating elements is independently selected from Kerr-cells and Pockels-cells (as shown in Figure 39, page 47, also see Abstract).

Regarding claim 13, Marquard teaches each of the polarization rotating devices is independently selected from Kerr-cells and Pockels-cells (as shown in Figure 39, page 47, also see Abstract).

Regarding claim 15, Marquard teaches the scanner includes a voltage source configured to provide a first and a second voltage; wherein the first polarization rotating device is configured to rotate the polarization direction of the light beam between the first polarization direction and the second polarization direction by application of the first voltage; and wherein the second polarization rotating device is configured to rotate the polarization direction of the light beam between the third polarization direction and the fourth polarization direction by application of the second voltage (i.e., A Pockels cell can serve as a waveplate with tunable (rotate) phase retardation. In a transversal Pockels cell, electrodes mounted to an electro optic crystal of thickness d generate an the electric field (through applied voltage) perpendicular to passing laser beams as shown in figure 8, page 12-13).

Regarding claim 16, Marquard teaches each of the polarization beam splitters is independently selected from Wollaston-prisms and Nomarski-prisms (as shown in Figures 39 & 41, pages 47-48).

Allowable Subject Matter
Claims 5-8, 14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art does not teach, or renders obvious, regarding an additional polarization beam splitter and a passive polarization rotating element are arranged between the microscope objective lens and all the electro-optical deflectors such that the additional polarization beam splitter splits up light emitted out of the sample and passing through the microscope objective lens in two components of two orthogonal polarization directions and such that the passive polarization rotating element rotates the one of the two orthogonal polarization directions of the one component in the other of the two orthogonal polarization directions of the other component so that both components of the fluorescence light are descanned by all the electro-optical deflectors.
Regarding claim 6, the prior art does not teach, or renders obvious, regarding arranging a third electro-optical deflector in the beam path of the light beam upstream the microscope objective lens; and rotating the polarization direction of the light beam by means of the third electro-optical deflector between a fifth polarization direction with which the light beam is deflected by a third polarization beam splitter of the third electro-optical deflector by a fifth angle in the first spatial direction and a sixth polarization direction with which the light beam is deflected by the third polarization beam splitter by a sixth angle in the first spatial direction; wherein a third angle difference between the fifth and the sixth angles in the first spatial direction is at least 1.5-times the second angle difference between the third and the fourth angles in the first spatial direction.
Regarding claim 7, the prior art does not teach, or renders obvious, regarding arranging an analogue acousto- or electro-optical deflector in the beam path of the light beam upstream the microscope objective lens; and deflecting the light beam by means of the analogue acousto- or electro-optical deflector by a variable angle in the first spatial direction; wherein an angle range covered by the variable angle in the first spatial direction is equal to the first angle difference between the first and the second angles in the first spatial direction.
Regarding claim 8, the prior art does not teach, or renders obvious, regarding arranging a fourth electro-optical deflector in the beam path of the light beam upstream the microscope objective lens; rotating the polarization direction of the light beam by means of the fourth electro-optical deflector between a seventh polarization direction with which the light beam is deflected by a fourth polarization beam splitter of the fourth electro-optical deflector by a seventh angle in a second spatial direction orthogonal to the first spatial direction and an eighth polarization direction with which the light beam is deflected by the fourth polarization beam splitter by an eighth angle in the second spatial direction; arranging a fifth electro-optical deflector in the beam path of the light beam upstream the microscope objective lens; and rotating the polarization direction of the light beam by means of the fifth electro-optical deflector between a ninth polarization direction with which the light beam is deflected by a fifth polarization beam splitter of the fifth electro-optical deflector by a ninth angle in the second spatial direction and a tenth polarization direction with which the light beam is deflected by the fifth polarization beam splitter by a tenth angle in the second spatial direction; wherein a fifth angle difference between the ninth and the tenth angles in the second spatial direction is at least 1.5-times a fourth angle difference between the seventh and the eighth angles in the second spatial direction.
Regarding claim 14, the prior art does not teach, or renders obvious, regarding an additional polarization beam splitter and a passive polarization rotating element are arranged between the microscope objective lens and the scanner such that the additional polarization beam splitter is configured to split up light emitted out of the sample and passing through the microscope objective lens in two components of two orthogonal polarization directions and that the passive polarization rotating element rotates the one of the two orthogonal polarization directions of the one component in the other of the two orthogonal polarization directions of the other component so that both components of the fluorescence light are descanned by the scanner.
Regarding claim 17, the prior art does not teach, or renders obvious, regarding the scanner includes a third electro-optical deflector; wherein the third electro-optical deflector is a third digital electro-optical deflector and configured to deflect the light beam either by a fifth angle in the first spatial direction or by a sixth angle in the first spatial direction; and wherein a third angle difference between the fifth and the sixth angles in the first spatial direction is at least 1.5-times the second angle difference between the third and the fourth angles in the first spatial direction.
Regarding claim 18, the prior art does not teach, or renders obvious, regarding the scanner includes an analogue acousto- or electro-optical deflector configured to deflect the light beam by a variable angle in the first spatial direction; and wherein an angle range covered by the variable angle in the first spatial direction is equal to the first angle difference between the first and the second angles in the first spatial direction.
Regarding claim 19, the prior art does not teach, or renders obvious, regarding the scanner includes a fourth electro-optical deflector and a fifth electro-optical deflector; wherein the fourth electro-optical deflector is a fourth digital electro-optical deflector and configured to deflect the light beam either by a seventh angle in a second spatial direction orthogonal to the first spatial direction or by an eighth angle in the second spatial direction; wherein the fifth electro-optical deflector is a fifth digital electro-optical deflector and configured to deflect the light beam either by a ninth angle in the second spatial direction or by a tenth angle in the second spatial direction; and wherein a fifth angle difference between the ninth and the tenth angles in the second spatial direction is at least 1.5-times a fourth angle difference between the seventh and the eighth angles in the second spatial direction.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi (US 5936764) teaches a laser scanning optical microscope, and more particularly to a laser scanning optical microscope in which a laser beam from a laser light source is focused to a small spot by an objective optical system and projected onto a specimen while also being scanned two-dimensionally, and light reflected or transmitted by the specimen is detected and photoelectrically converted by light receiving means to thereby obtain image information on the specimen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
May 7, 2022